SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2011 Tii NETWORK TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State of Incorporation) 001-8048 66-0328885 (Commission File No.) (IRS Employer Identification No.) 141 Rodeo Drive, Edgewood, New York (Address of Principal Executive Offices) (Zip Code) (631) 789-5000 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On March 11, 2011, the Company acquired 100% of Frederick Fiber Optics Inc, a manufacturer of high performance fiber optic cable assemblies, wall and rack mounted fiber distribution panels, and miscellaneous fiber accessories and services that isheadquartered in Frederick, Maryland.A copy of the Company's press release, dated March 14, 2011, with respect to this acquisition is attached as Exhibit 99.1 to this Report. Item 9.01Financial Statements and Exhibits. (d)Exhibits: 99.1The Company’s press release dated March 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Tii Network Technologies, Inc. Date: March 14, 2011 /s/ Jennifer E. Katsch Jennifer E. Katsch, Vice President-Finance, Treasurer and Chief Financial Officer - 2 - EXHIBIT INDEX Exhibit Number Description The Company's press release dated March 14, 2011
